
	
		I
		111th CONGRESS
		1st Session
		H. R. 702
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Ms. Hirono (for
			 herself, Mr. George Miller of
			 California, Mr. Castle,
			 Mr. Andrews,
			 Mrs. Davis of California,
			 Mr. Tierney,
			 Mr. Abercrombie,
			 Mr. Ackerman,
			 Mr. Berman,
			 Mr. Bishop of New York,
			 Ms. Bordallo,
			 Mr. Brady of Pennsylvania,
			 Ms. Corrine Brown of Florida,
			 Ms. Castor of Florida,
			 Mr. Cleaver,
			 Mr. Connolly of Virginia,
			 Mr. Conyers,
			 Mr. Crowley,
			 Ms. Edwards of Maryland,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Mr. Al Green of
			 Texas, Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hare, Mr. Hastings of Florida,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Mr. Holt, Mr. Honda, Mr.
			 Kennedy, Ms. Kilpatrick of
			 Michigan, Mr. Kucinich,
			 Mr. Loebsack,
			 Ms. McCollum,
			 Mr. McNerney,
			 Mrs. Maloney,
			 Mr. Moore of Kansas,
			 Mr. Pallone,
			 Mr. Perlmutter,
			 Mr. Polis of Colorado,
			 Mr. Price of North Carolina,
			 Mr. Reyes,
			 Mr. Ruppersberger,
			 Ms. Linda T. Sánchez of California,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Ms. Schwartz,
			 Ms. Shea-Porter,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Van Hollen,
			 Mr. Welch,
			 Ms. Woolsey,
			 Mr. Wu, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve early education.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Resources Early for Kids Act
			 of 2009 or the PRE-K Act.
		2.FindingsThe Congress finds the following:
			(1)Children’s experiences in the first five
			 years of life influence the developing brain and have significant and lasting
			 impact.
			(2)All children
			 deserve access to high quality early learning experiences that can support
			 their cognitive, social, and emotional development and help prepare them to
			 succeed in school and in life.
			(3)Research shows
			 that high quality early education programs can improve early reading and early
			 math skills, decrease grade retention, decrease the need for special education
			 services, and increase the likelihood that children will graduate from high
			 school and become productive members of society.
			(4)The economic
			 benefits of early education experiences are clear and providing parents greater
			 access to high-quality early learning programs will benefit children, families,
			 and our Nation.
			(5)High quality early
			 education programs have well-trained and well-compensated teachers, small class
			 sizes, a full-day program, comprehensive services, family participation, and a
			 research-based curriculum that aligns with strong early learning standards. The
			 quality of State early education programs varies significantly across the
			 country.
			(6)While nearly three-quarters of three-
			 through five-year-olds not in kindergarten spend time in nonparental care each
			 week, research suggests that most are not in high quality settings that meet
			 the full range of their developmental needs.
			(7)A
			 Federal partnership with States—
				(A)will help increase
			 access to voluntary high quality preschool programs;
				(B)is a necessary
			 step to improving the Nation’s elementary and secondary schools and helping
			 States close the achievement gap and improve graduation rates; and
				(C)should be a
			 national priority.
				3.Early education
			 grants
			(a)Program
			 establishedEach fiscal year,
			 from amounts made available to carry out this Act, the Secretary, in
			 consultation with the Secretary of Health and Human Services, shall make grants
			 to States to enhance or improve State-funded preschool programs, as defined by
			 the State.
			(b)Allotment
				(1)DeterminationAfter making the reservation described in
			 subsection (c), from funds appropriated under section 13, the Secretary shall
			 make a base allotment to each State that has submitted an approved application
			 and is either—
					(A)a qualified State
			 (as defined in section 4(a)); or
					(B)a selected State
			 (as designated under section 4(b)).
					(2)AmountThe
			 amount of the base allotment described under paragraph (1) for each State shall
			 be based on the number of children up to age 5 from families with incomes below
			 the poverty line for each State, compared to the number of such children from
			 all States, except that no State shall have a base allotment less than .25
			 percent of the amounts appropriated under this Act.
				(3)Basis for the
			 base allotmentThe Secretary shall determine the amount of the
			 base allotment determined under paragraph (2) as if every State was to receive
			 a base allotment.
				(4)RemainderIn
			 any fiscal year for which not every State is to receive a base allotment, the
			 Secretary shall reallot any funds remaining after the determination of a base
			 allotment under paragraph (2) to each State that has submitted an approved
			 application and is a qualified State. Such remaining funds shall be realloted
			 among such qualified States and shall be determined by comparing the number of
			 children up to age 5 from families with incomes below the poverty line for each
			 such qualified State to such number for all such qualified States.
				(c)ReservationPrior
			 to making any allotments under subsection (b), the Secretary shall reserve 1
			 percent for the purpose of making grants to Indian tribes and tribal
			 organizations as described in section 10.
			4.State
			 eligibility
			(a)Qualified
			 States
				(1)In
			 generalFor purposes of this Act, the term qualified
			 State means a State that meets each of the following criteria:
					(A)The State carries
			 out a voluntary State-funded preschool program that requires, at a minimum, the
			 following:
						(i)Use
			 of research-based curricula that are aligned with State early learning
			 standards that are developmentally appropriate and include, at a minimum, each
			 of the following domains:
							(I)Language
			 development.
							(II)Literacy.
							(III)Mathematics.
							(IV)Science.
							(V)Creative
			 arts.
							(VI)Social and
			 emotional development.
							(VII)Approaches to
			 learning.
							(VIII)Physical and
			 health development.
							(ii)Use
			 of nationally established, or better, best practices for group size and
			 teacher-to-student ratios, appropriate to the age group being served.
						(iii)A
			 requirement that each teacher holds an associate degree, or higher, in early
			 childhood education or a related field.
						(iv)A
			 requirement to operate for at least the length of an academic year.
						(B)The State shall
			 have developed a plan, including a timetable, for moving toward a requirement
			 for State-funded preschool programs that each teacher holds a baccalaureate
			 degree in early childhood education, or in a related field if specialized
			 training in early childhood education has also been completed, within 5 years
			 after the State first receives a grant as a qualified State under this
			 Act.
					(C)The State, at a minimum, shall ensure that
			 the average per-child expenditure by the State and its political subdivisions
			 to support State-funded preschool programs for the fiscal year for which the
			 grant is made is equal to, or greater than, the average of such per-child
			 expenditure for the previous 2 fiscal years.
					(D)The State, at a
			 minimum, shall ensure that the total expenditure by the State and its political
			 subdivisions to support State-funded preschool programs for the fiscal year for
			 which the grant is made is equal to, or greater than, such expenditure for the
			 preceding fiscal year.
					(E)The State, at a
			 minimum, shall ensure that the total expenditure by the State and its political
			 subdivisions to support State-funded child care services and activities for the
			 fiscal year for which the grant is made is equal to, or greater than, such
			 expenditure for the preceding fiscal year.
					(b)Selected
			 States
				(1)In
			 generalEach fiscal year, the Secretary shall carry out, on a
			 competitive basis, a process for the designation of States as selected States
			 for purposes of this Act. Under the process, the Secretary shall determine
			 whether to designate any States and, if so, shall determine the States that are
			 to be designated.
				(2)Basis for
			 determinationsThe determinations required by paragraph (1) shall
			 be based on—
					(A)the State meeting
			 the requirements of subparagraphs (C) through (E) of subsection (a)(1);
					(B)the quality of the
			 applications submitted; and
					(C)the extent to which
			 the State demonstrates that the State, if designated, will become a qualified
			 State within 2 fiscal years.
					(3)Period of
			 designationA designation under this subsection shall apply to a
			 State for two fiscal years. However, if a State is both a qualified State and a
			 selected State for a fiscal year, it shall be treated for purposes of this Act
			 as a qualified State rather than a selected State.
				5.Applications
			(a)In
			 generalA State desiring to
			 receive funds under this Act shall submit an application to the Secretary at
			 such time and in such manner as the Secretary may reasonably require. In
			 developing such application, the State shall consult with the State Advisory
			 Council on Early Childhood Education and Care (described in section 642B(b) of
			 the Head Start Act (42 U.S.C. 9837b(b))) or similar State entity, and providers
			 of early childhood programs operating in the State.
			(b)Required
			 contentsThe application referred to in subsection (a) shall
			 include, at a minimum, the following contents:
				(1)If the State
			 desires to be treated as a qualified State, information sufficient for the
			 Secretary to determine whether the State is a qualified State.
				(2)If the State
			 desires to be designated as a selected State—
					(A)assurances that
			 the State, if designated as a selected State, will become a qualified State
			 within two fiscal years;
					(B)information
			 sufficient for the Secretary to determine whether the State meets the
			 requirements of subparagraphs (C) through (E) of section 4(a)(1); and
					(C)information
			 relating to any competitive criteria that the Secretary may establish.
					(3)A
			 description of how the funds received under this Act will be used to enhance or
			 improve preschool programs in the State.
				(4)A
			 description of how the State is working to build its capacity to serve more
			 children in high quality early education programs, including the building of
			 new facilities, as appropriate.
				(5)A
			 description of how the State will ensure that any funds made available to
			 preschool providers are made available to a range of types of preschool
			 providers, including local educational agencies and community-based providers
			 such as child care and Head Start, as appropriate.
				(6)Assurances that
			 amounts received by the State under this Act will be used only to supplement,
			 and not to supplant, Federal, State, and local funds otherwise available to
			 support existing early childhood services and activities.
				(7)A
			 description of how the State will evaluate the effectiveness of the use of
			 these funds.
				(8)A
			 description of how the State will use the funds to better meet the needs of
			 low-income working parents.
				(9)A
			 description of how the use of funds will help meet the developmental needs of
			 children in the State.
				(10)A description of
			 how the State will ensure that State-funded preschool programs are available
			 to, and appropriate for, children with disabilities.
				(11)A description of
			 how the State-funded preschool programs will be culturally and linguistically
			 appropriate and how the State plans to meet the early education needs of
			 children with limited English proficiency.
				(12)A description of how the State is working
			 to develop and use research-based curricula that are aligned with State early
			 learning standards and are linguistically and culturally appropriate for
			 children with limited English proficiency.
				(13)A
			 description of how the State agency designated under subsection (c) will
			 coordinate with other State agencies delivering early childhood development
			 programs or services.
				(14)A description of how the State will ensure
			 that State-funded preschool programs will coordinate with the local educational
			 agencies in their area to ensure a smooth and successful transition to
			 kindergarten.
				(15)A description of
			 how the State monitoring process will effectively assess and ensure the quality
			 of State-funded preschool programs.
				(16)A description of how the State will
			 coordinate this grant with the efforts of the State Advisory Council on Early
			 Childhood Education and Care (described in section 642B(b) of the Head Start
			 Act (42 U.S.C. 9837b(b))) or other State entity that is coordinating a system
			 of early childhood development and education for children from birth to
			 kindergarten entry.
				(17)A
			 description of how the State-funded preschool programs that are not universal
			 prioritize children from low-income families.
				(18)A description of how the State is working
			 to eliminate barriers and improve access to State-funded preschool programs for
			 children who live in rural areas.
				(19)A description of how the State is working
			 to address the transportation needs of families for whom lack of transportation
			 is a significant barrier to accessing State-funded preschool.
				(c)State
			 agencyThe application shall
			 designate a State agency to administer and oversee those funds and the
			 activities carried out under this Act.
			6.Use of
			 funds
			(a)PriorityIn using funds provided under this Act, a
			 State shall give priority to improving the quality of State-funded preschool in
			 communities with high concentrations of low-income children.
			(b)Specific
			 usesSubject to subsections (c) and (d), a State that receives
			 funds under this Act shall use such funds for any one or more of the
			 following:
				(1)To
			 increase the number of teachers and program directors in State-funded preschool
			 programs who hold a baccalaureate degree in early childhood education, or in a
			 related field if specialized training in early childhood education has also
			 been completed.
				(2)To increase the
			 number of teacher aides in State-funded preschool programs who hold an
			 associate degree in early childhood education, or in a related field if
			 specialized training in early childhood education has also been
			 completed.
				(3)To increase the number of program
			 directors, teachers, and teacher aides who have specialized training in working
			 with children and families with limited English proficiency.
				(4)To increase the
			 number of program directors, teachers, and teacher aides who have specialized
			 training in working with children with disabilities.
				(5)To increase the
			 compensation or benefits provided to teachers, program directors, and teacher
			 aides in State-funded preschool programs in order to improve the ability of
			 those programs to recruit and retain such teachers, program directors, and
			 teacher aides.
				(6)To decrease group
			 size in classrooms in State-funded preschool programs.
				(7)To
			 improve the teacher-to-student ratios in classrooms in State-funded preschool
			 programs.
				(8)To provide, in
			 State-funded preschool programs, one or more of the following comprehensive
			 services that support healthy child development and positive child outcomes and
			 school readiness:
					(A)Vision and hearing
			 screenings and referrals.
					(B)Health and mental
			 health screenings and referrals.
					(C)Parent involvement
			 opportunities.
					(D)Nutrition
			 services.
					(9)To extend the
			 number of—
					(A)hours per day of
			 program operation of State-funded preschool programs;
					(B)days per week of
			 program operation of State-funded preschool programs; or
					(C)weeks per year of
			 program operation of State-funded preschool programs.
					(10)To improve the
			 State’s system for monitoring the quality of State-funded preschool
			 programs.
				(11)To provide
			 opportunities for intensive and on-going research- and evidence-based
			 professional development in the domains described in section 4(a)(1)(A)(i) for
			 staff of State-funded preschool programs.
				(12)To provide induction and support for
			 preschool program directors, teachers, and staff during their first 3 years of
			 employment in a new position, and to provide on-going mentoring to such
			 individuals by persons with education and expertise in supporting teachers in
			 effective teaching practices with young children and in supporting program
			 directors in early childhood education and program management.
				(13)To renovate
			 existing facilities, except that such renovation must be limited to minor
			 rehabilitation or remodeling needed to ensure that State-funded preschool
			 program facilities are age and developmentally appropriate.
				(c)Set-asideA State that receives funds under this Act
			 shall use 10 percent of such funds to improve the quality of early learning
			 environments for children from birth to age three through research- and
			 evidence-based methods.
			(d)Special
			 rule
				(1)In
			 generalNotwithstanding subsection (b), a qualified State that
			 receives funds under this Act may use up to 50 percent of the funds remaining
			 after application of subsection (c) for the purpose of expanding a State-funded
			 preschool program, with priority for such expansion to communities with high
			 concentrations of low-income children, that meets or exceeds the criteria in
			 section 4(a) if—
					(A)the amount
			 appropriated under section 13 is at least $250,000,000; or
					(B)the State-funded
			 preschool program meets or exceeds the following criteria:
						(i)The
			 standards described in clauses (i) and (ii) of section 4(a)(1)(A).
						(ii)Each teacher
			 holds a baccalaureate degree in early childhood education or a related field if
			 specialized training in early childhood education has also been
			 completed.
						(iii)Each program
			 provides full-day services at all locations.
						(iv)Each program
			 provides comprehensive services to at-risk children participating in the
			 State-funded preschool program.
						(v)Each
			 teacher participates in on-going professional development in child development
			 and learning.
						(vi)Each program provides linguistically and
			 culturally appropriate standards for serving children with limited English
			 proficiency participating in the State-funded preschool program.
						(2)State definition
			 and applicabilityFor the purpose of establishing a priority for
			 expansion under paragraph (1), the State shall define what constitutes a high
			 concentration of low-income children. In any State described in paragraph (1)
			 in which all communities with high concentrations of low-income children are
			 served by a State-funded preschool program, the priority for expansion
			 described in such paragraph shall not apply.
				(e)Rule of
			 constructionFunds provided under this Act shall be used only to
			 improve or enhance a State-funded preschool program. Nothing in this Act shall
			 be construed such that a State may use these funds only for existing
			 State-funded preschool programs.
			7.Matching
			 requirementsThe Secretary
			 shall not make a grant to a State under this Act unless the State agrees to the
			 following:
			(1)Qualified
			 StateIn the case of a qualified State, the State will make
			 available non-Federal contributions in an amount equal to not less than 30
			 percent of that portion of the Federal funds provided under the grant that
			 represent the base allotment under section 3(b)(2).
			(2)Selected
			 StateIn the case of a selected State, the State will make
			 available non-Federal contributions in an amount equal to not less than 50
			 percent of that portion of the Federal funds provided under the grant that
			 represent the base allotment under section 3(b)(2).
			8.Reporting
			 requirements
			(a)Report to
			 CongressFor each year in
			 which funding is provided under this Act, the Secretary shall submit an annual
			 report to the Congress on the activities carried out under this Act, including,
			 at a minimum, information on the following:
				(1)The activities
			 undertaken by qualified States and selected States that improved or enhanced
			 State-funded preschool programs.
				(2)The progress of
			 selected States in moving toward fulfilling criteria to become a qualified
			 State.
				(3)The extent to which the State used funds to
			 expand a State-funded preschool program, as allowed under section 6(d).
				(4)The costs and
			 barriers to expansion, including building and renovating preschool facilities
			 so that they are high quality and age and developmentally appropriate.
				(b)Report to
			 SecretaryEach State that
			 receives a grant under this Act shall submit to the Secretary an annual report
			 on the following:
				(1)The activities
			 carried out by the State under this Act, including information on the
			 following:
					(A)How funds provided under this Act were used
			 to enhance and improve quality of State-funded preschool programs, including
			 enhancing and improving the quality of State-funded preschool programs serving
			 children who live in a rural area.
					(B)Such other
			 information as the Secretary may reasonably require.
					(2)The activities
			 carried out by the State-funded preschool program, including—
					(A)the number and
			 ages of children served by the State-funded preschool program; and
					(B)the number and
			 ages of children in such program with a disability, with limited English
			 proficiency, from low-income families, and from rural areas.
					9.Special
			 ruleFunds under this Act may
			 not be used for the purposes of assessments that provide rewards or sanctions
			 for individual children or teachers.
		10.Applications for
			 Indian tribesThe Secretary
			 shall award competitive grants to Indian tribes and tribal organizations to
			 carry out a program under this Act. An Indian tribe or tribal organization
			 desiring to receive funds under this Act shall submit an application to the
			 Secretary at such time and in such manner as the Secretary may reasonably
			 require. For purposes of submitting such application and for expending funds
			 received under this Act, Indian tribes and tribal organizations shall comply
			 with sections 4 through 8.
		11.DefinitionsFor purposes of this Act:
			(1)Local
			 educational agencyThe term
			 local educational agency has the meaning given such term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
			(2)Poverty
			 lineThe term poverty
			 line has the meaning given such term in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(3)Rural
			 areaThe term rural area means a geographic area
			 served by a rural local education agency.
			(4)Rural local
			 education agencyThe term rural local education
			 agency means a local education agency having administrative control or
			 direction of schools which meet a metro-centric locale code of 41, 42, or 43 as
			 determined by the National Center for Education Statistics, in conjunction with
			 the Bureau of the Census, using the system of the National Center for Education
			 Statistics for classifying local educational agencies.
			(5)SecretaryThe term Secretary has the
			 meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(6)StateThe term State has the
			 meaning given such term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(7)State-funded
			 preschool programThe term
			 State-funded preschool program means a program that—
				(A)serves children
			 who are ages 3 through 5;
				(B)has a primary
			 focus of supporting early childhood education, including supporting children’s
			 cognitive, social, emotional, and physical development and approaches to
			 learning;
				(C)helps prepare
			 children for a successful transition to kindergarten; and
				(D)is funded either
			 in whole or in part by a State through a State agency with authority to
			 promulgate regulations and monitor participating programs.
				(8)With limited
			 English proficiencyThe term with limited English
			 proficiency, when used with respect to a child, means a child—
				(A)(i)who was not born in the
			 United States or whose native language is a language other than English;
					(ii)(I)who is a Native American
			 (as defined in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801)), an Alaska Native, or a native resident of an outlying
			 area (as defined in such section 9101); and
						(II)who comes from an environment
			 where a language other than English has had a significant impact on the child’s
			 level of English language proficiency; or
						(iii)who is migratory, whose native language is
			 a language other than English, and who comes from an environment where a
			 language other than English is dominant; and
					(B)whose difficulties in speaking or
			 understanding the English language may be sufficient to deny the child—
					(i)the
			 ability to successfully achieve in a classroom in which the language of
			 instruction is English; or
					(ii)the
			 opportunity to participate fully in society.
					12.ConstructionNothing in this Act shall be construed to
			 require a child to attend a preschool program.
		13.AuthorizationThere are authorized to be appropriated to
			 carry out this Act $1,000,000,000 for each of fiscal years 2010 through
			 2014.
		
